ORDER
PER CURIAM.
The Court having considered the briefs and oral argument of counsel in the above-entitled case, it is this 20th day of June, 2003,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit Court for Anne Arundel County, dated October 3, 2002, and filed October 8, 2002, be, and it is hereby vacated, and the case is remanded to the Circuit Court for Anne Arundel County with instructions to dismiss the *70action on the ground of mootness. Costs to be paid by the Appellants.